Title: From Alexander Hamilton to Samuel Hodgdon, 28 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir
            New York Sepr. 28th. 1799
          
          I send you for your information an extract from Col. Bentley’s letter of the nineteenth of this month—
          “The Pay Master General informs Me of the receipt of a Hhd containing two hundred coats without either letter or invoice. It must have been a Considerable length of time in it’s Passage, as it appears to have touched at Baltimore and at Petersburg”—
          With great consn I am
        